Citation Nr: 1728769	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-36 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumber spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for bilateral upper extremity radiculopathy, secondary to a cervical spine disability.

4. Entitlement to service connection for bilateral lower extremity radiculopathy, secondary to a lumbar spine disability.

5.  Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD), secondary to military sexual trauma and/or lumbar and cervical spine disabilities.


REPRESENTATION

The Veteran is represented by:  The American Legion
ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

These matters come before the Board of Veterans' Affairs (Board) on appeal from February 2010 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was before the Board in March 2016 and October 2016, at which times it was remanded for additional development.  After the issuance of a March 2017 supplemental statement of the case, the appeal was remitted to the Board for further appellate review.

The appeal is remanded to Agency of Original Jurisdiction (AOJ), which is either the RO or the Appeals Management Office (AMO).


REMAND

In the October 2016 remand, the Board requested that the AOJ obtain a supplemental opinion from a VA examiner, primarily concerning the etiological relationship between the Veteran's cervical and lumbar spine disabilities and his active duty.

In February 2017, an examiner reviewed the evidence of record and opined that it is "less likely as not" that any diagnosed cervical or lumbar spine disability is related to the Veteran's active duty service, to include the Veteran's reported fall down a 12-foot ladder.  In support of this opinion, the examiner provided the following rationale:

[The] Veteran's statements of continuous back and neck symptoms since service in [the] late 60s, [al]though competent, are subjective, with no objective evidence.

As this represents the entirety of the rationale provided by the February 2017 examiner, the Board finds that it is conclusory.  Further, despite referencing the Veteran's assertion as to an in-service fall and report of experiencing lay observable symptoms since then, the examiner disregards this evidence citing an absence of objective evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible).

Additionally, in the February 2017 supplemental opinion, the examiner included the entire rationale provided in an April 2016 VA examination report, stating that this "well[-]presented rationale" still "stands."  The Board previously determined that this rationale/opinion was incomplete and, thus, remanded the Veteran's claim in order to obtain a supplemental opinion.  The only new "opinion" provided by the February 2017 examiner is an observation that the Veteran's report of in-service injury and report of lay observable symptoms is "subjective."

Finally, in the April 2016 rationale repeated by the February 2017 examiner, it is observed that "[m]any people have degenerative disc disease seen on x-rays or other imaging studies, but have no pain or other symptoms."  It is further explained that degeneration of discs can occur over a period of time.  However, the February 2017 VA examiner (via the April 2016 rationale), in part, bases the negative etiological opinion on the absence of objective evidence of cervical and lumbar spine disabilities.  In essence, the examiner is opining both that, degenerative disc disease can be present without symptoms for many years and that the absence of symptoms for many years, in the Veteran's case, is evidence that degenerative disc disease was not present.  The Board finds these two statements to be irreconcilable.

Based on the above, the Board finds that a remand is required in order to obtain another supplemental opinion.

The issues of entitlement to service connection for bilateral upper and lower extremity radiculopathy, as well as the issue of entitlement to service connection for a psychiatric disability, are inextricably intertwined with the service connection claims involving the Veteran's lumbar and cervical spine disabilities.  Consequently, these claims must be remanded for contemporaneous consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

 Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain supplemental opinions from a VA examiner.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Another examination should be performed only if deemed necessary by the examiner.

Following a review of the relevant records and lay statements, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that:

(a)  any diagnosed lumbar and/or cervical spine disability originated during his period of active service or is otherwise etiologically related to his active service;

(b)  upper and lower extremity radiculopathy is due to or aggravated by his cervical and/or lumbar spine disabilities; and

(c) any psychiatric disability, including PTSD, is due to or aggravated by his a service-connected disability.

The examiner must provide a complete rationale for any proffered opinion.  In so doing, the examiner must consider and discuss the Veteran's competent lay statements, and assume such statements are credible for purposes of the opinions.  Specifically, the examiner should discuss the Veteran's reports of in-service and post-service lumbar and cervical spine symptoms subsequent to an in-service fall from a 12-foot ladder. 

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2.   The AOJ should re-adjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This remand must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

